Exhibit 10.01

                              Employee Info Last Name   First Name Title   On
Quota Date   Manager   Variable   Salary   Currency Mosher   Kevin   Senior Vice
President, Worldwide Field Operations   5/1/2009   Tom Reilly   $200,000  
$300,000   USD

                                          Targets       Q1’09     Q2’09    
Q3’09     Q4’09     FY09  
Revenue Target
    36,147,727       40,510,933       44,809,973       49,039,649      
170,508,282  

                                  Comp Plan Structure             Target
Variable                
Revenue
          $ 120,000       60 %        
Quarterly Revenue Bonus
          $ 40,000       20 %        
Margin Contribution
          $ 40,000       20 %        
 
                               
Total Variable
          $ 200,000                  
 
                               
 
         
payout for each %                
Revenue Commission Payout
    0-90%   $ 0.00                  
 
    90-95%   $ 250.00     target payout @ 90%:     75 %
 
    95-100%   $ 1,250.00                  
 
    100-105%   $ 3,000.00     100-105% multiplier:     10  
 
    105-110%   $ 6,000.00     105-110% multiplier:     20  
 
    >110%   $ 6,000.00     >110% multiplier:     20  
 
                             
 
       
payout for each % above Quota                
Quota Bonus
    100-105%   $ 1,000.00     100-105% multiplier:     10  
 
    >105   $ 2,000.00     >105% multiplier:     20  
 
                             
Margin Contribution Bonus Multipliers
                             
 
    >100 -£105%     2.30                  
 
    >105 - <115%     3.50                  
 
    ³115%     4.00                  

          Exchange Rates  
USD
    1.000  
CAD
    1.0135  
GBP
    0.5046  
EUR
    0.6407  
SGD
    1.361  
HKD
    7.7919  
CNY
    6.9958  
JPY
    104.053  

 



--------------------------------------------------------------------------------



 



              (ARCSIGHT LOGO) [f53500f5350000.gif] FY10 Sales Compensation Plan


Name:
Title:
  Kevin Mosher
Senior Vice President, Worldwide Field Operations   On Quota Date:
Manager:   5/1/2009
Tom Reilly

Revenue Target   As provided in the ArcSight FY 2010 internal operating plan.

                                                  Revenue Commissions          
Q1     Q2     Q3     Q4          
 
    0 - £90%   $ 0     $ 0     $ 0     $ 0  
 
    >90 - £95%   $ 250     $ 250     $ 250     $ 250  
 
    >95 - £100%     $ 1,250     $ 1,250     $ 1,250     $ 1,250  
 
    >100 - £105%     $ 3,000     $ 3,000     $ 3,000     $ 3,000  
 
    >105%     $ 6,000     $ 6,000     $ 6,000     $ 6,000                      
                                          Q1     Q2     Q3     Q4     FY09  
Quarterly Revenue Bonus
          $ 10,000     $ 10,000     $ 10,000     $ 10,000     $ 40,000          
                                          Margin Contribution Bonus     Q1    
Q2     Q3     Q4          
 
    100%   $ 10,000     $ 10,000     $ 10,000     $ 10,000  
 
    >100 - £105%     $ 23,000     $ 23,000     $ 23,000     $ 23,000  
 
    >105 - £115%     $ 35,000     $ 35,000     $ 35,000     $ 35,000  
 
    >115%   $ 40,000     $ 40,000     $ 40,000     $ 40,000                    
                                Target Earnings           Q1     Q2     Q3    
Q4     FY09  
Salary
          $ 75,000     $ 75,000     $ 75,000     $ 75,000     $ 300,000  
Revenue Commission
          $ 30,000     $ 30,000     $ 30,000     $ 30,000     $ 120,000  
Quarterly Revenue Bonus
          $ 10,000     $ 10,000     $ 10,000     $ 10,000     $ 40,000  
Margin Contribution Bonus
          $ 10,000     $ 10,000     $ 10,000     $ 10,000     $ 40,000  
 
                                     
Total Compensation
          $ 125,000     $ 125,000     $ 125,000     $ 125,000     $ 500,000  

                                      % of Target   Earnings Above Quota   100%
    105%     110%     115%  
Salary
  $ 300,000     $ 300,000     $ 300,000     $ 300,000  
Revenue Commission
  $ 120,000     $ 180,000     $ 300,000     $ 420,000  
Quarterly Revenue Bonus
  $ 40,000     $ 40,000     $ 40,000     $ 40,000  
Margin Contribution Bonus
  $ 40,000     $ 92,000     $ 140,000     $ 140,000        
Total Compensation
  $ 500,000     $ 612,000     $ 780,000     $ 900,000  

 



--------------------------------------------------------------------------------



 



FY09 Earnings:

                                                                             
Quarterly   Annual     % of quota   Commissions   Quarterly Rev Bonus   Margin
Bonus   Total Variable   Salary   Variable   Total
 
    90 %   $ 0     $ 0     $ 0     $ 0     $ 300,000     $ 0     $ 300,000  
 
    91 %   $ 22,750     $ 0     $ 0     $ 22,750     $ 300,000     $ 91,000    
$ 391,000  
 
    92 %   $ 23,000     $ 0     $ 0     $ 23,000     $ 300,000     $ 92,000    
$ 392,000  
 
    93 %   $ 23,250     $ 0     $ 0     $ 23,250     $ 300,000     $ 93,000    
$ 393,000  
 
    94 %   $ 23,500     $ 0     $ 0     $ 23,500     $ 300,000     $ 94,000    
$ 394,000  
 
    95 %   $ 23,750     $ 0     $ 0     $ 23,750     $ 300,000     $ 95,000    
$ 395,000  
 
    96 %   $ 25,000     $ 0     $ 0     $ 25,000     $ 300,000     $ 100,000    
$ 400,000  
 
    97 %   $ 26,250     $ 0     $ 0     $ 26,250     $ 300,000     $ 105,000    
$ 405,000  
 
    98 %   $ 27,500     $ 0     $ 0     $ 27,500     $ 300,000     $ 110,000    
$ 410,000  
 
    99 %   $ 28,750     $ 0     $ 0     $ 28,750     $ 300,000     $ 115,000    
$ 415,000  
 
    100 %   $ 30,000     $ 10,000     $ 10,000     $ 50,000     $ 300,000     $
200,000     $ 500,000  
 
    101 %   $ 33,000     $ 10,000     $ 23,000     $ 66,000     $ 300,000     $
264,000     $ 564,000  
 
    102 %   $ 36,000     $ 10,000     $ 23,000     $ 69,000     $ 300,000     $
276,000     $ 576,000  
 
    103 %   $ 39,000     $ 10,000     $ 23,000     $ 72,000     $ 300,000     $
288,000     $ 588,000  
 
    104 %   $ 42,000     $ 10,000     $ 23,000     $ 75,000     $ 300,000     $
300,000     $ 600,000  
 
    105 %   $ 45,000     $ 10,000     $ 23,000     $ 78,000     $ 300,000     $
312,000     $ 612,000  
 
    106 %   $ 51,000     $ 10,000     $ 35,000     $ 96,000     $ 300,000     $
384,000     $ 684,000  
 
    107 %   $ 57,000     $ 10,000     $ 35,000     $ 102,000     $ 300,000     $
408,000     $ 708,000  
 
    108 %   $ 63,000     $ 10,000     $ 35,000     $ 108,000     $ 300,000     $
432,000     $ 732,000  
 
    109 %   $ 69,000     $ 10,000     $ 35,000     $ 114,000     $ 300,000     $
456,000     $ 756,000  
 
    110 %   $ 75,000     $ 10,000     $ 35,000     $ 120,000     $ 300,000     $
480,000     $ 780,000  
 
    111 %   $ 81,000     $ 10,000     $ 35,000     $ 126,000     $ 300,000     $
504,000     $ 804,000  
 
    112 %   $ 87,000     $ 10,000     $ 35,000     $ 132,000     $ 300,000     $
528,000     $ 828,000  
 
    113 %   $ 93,000     $ 10,000     $ 35,000     $ 138,000     $ 300,000     $
552,000     $ 852,000  
 
    114 %   $ 99,000     $ 10,000     $ 35,000     $ 144,000     $ 300,000     $
576,000     $ 876,000  
 
    115 %   $ 105,000     $ 10,000     $ 35,000     $ 150,000     $ 300,000    
$ 600,000     $ 900,000  
 
    116 %   $ 111,000     $ 10,000     $ 40,000     $ 161,000     $ 300,000    
$ 644,000     $ 944,000  
 
    117 %   $ 117,000     $ 10,000     $ 40,000     $ 167,000     $ 300,000    
$ 668,000     $ 968,000  
 
    118 %   $ 123,000     $ 10,000     $ 40,000     $ 173,000     $ 300,000    
$ 692,000     $ 992,000  
 
    119 %   $ 129,000     $ 10,000     $ 40,000     $ 179,000     $ 300,000    
$ 716,000     $ 1,016,000  
 
    120 %   $ 135,000     $ 10,000     $ 40,000     $ 185,000     $ 300,000    
$ 740,000     $ 1,040,000  
 
    121 %   $ 141,000     $ 10,000     $ 40,000     $ 191,000     $ 300,000    
$ 764,000     $ 1,064,000  
 
    122 %   $ 147,000     $ 10,000     $ 40,000     $ 197,000     $ 300,000    
$ 788,000     $ 1,088,000  
 
    123 %   $ 153,000     $ 10,000     $ 40,000     $ 203,000     $ 300,000    
$ 812,000     $ 1,112,000  
 
    124 %   $ 159,000     $ 10,000     $ 40,000     $ 209,000     $ 300,000    
$ 836,000     $ 1,136,000  
 
    125 %   $ 165,000     $ 10,000     $ 40,000     $ 215,000     $ 300,000    
$ 860,000     $ 1,160,000  

 



--------------------------------------------------------------------------------



 



      (ARCSIGHT LOGO) [f53500f5350001.gif]

ArcSight FY10 Sales Compensation Plan
EXHIBIT A – Specific Terms and Conditions
Senior Vice President, Field Operations
 
CALCULATION OF COMMISSIONS1

I.   Revenue Commissions: Revenue Commissions are calculated based on
achievement by the Company of the quarterly Revenue target specified in the
Company’s fiscal 2010 internal operating plan (“Revenue Target”). The
Commissions for each percentage of achievement of the Revenue Target are
calculated as follows:

  •   provided that actual Revenues exceed 90% of the Revenue Target for the
quarter, $250 multiplied by the percentage of Revenue Target achieved up to 95%;
plus     •   $1,250 multiplied by the percentage of Revenue Target achieved in
excess of 95% up to 100%; plus     •   $3,000 multiplied by the percentage of
Revenue Target achieved in excess of 100% up to 105%; plus     •   $6,000
multiplied by the percentage of Revenue Target achieved in excess of 105%,

in each case, where the percentage of Revenue Target achieved and the
percentages defining each range of performance above are rounded down to the
nearest tenth of a percent and multiplied by 100.
II. Quarterly Revenue Bonus: Quarterly Revenue Bonuses will be paid for
achieving Revenue at least equal to Q1 Revenue Target, Q2 Revenue Target, Q3
Revenue Target, and Q4 Revenue Target. A Plan participant will be eligible for a
Quarterly Revenue Bonus only if the Plan participant was employed by ArcSight on
the last day of the applicable fiscal quarter.
 

1   The calculation of Commissions described in this Exhibit A is qualified in
its entirety by the terms and conditions of Exhibit B.

 



--------------------------------------------------------------------------------



 



(ARCSIGHT LOGO) [f53500f5350001.gif]
III. Margin Contribution Bonus: Each quarter the Commission amount attributable
to operating expense/contribution margin will be determined by either incurring
actual sales operating expenses less than or equal to the sales operating
expense target specified for such quarter in the Company’s fiscal 2010 internal
operating plan or achieving actual sales contribution margins equal to or
greater than the sales contribution margin target specified for such quarter in
the Company’s fiscal 2010 internal operating plan. The quarterly bonus will vary
depending on the level of Revenue achieved relative to the year-to-date Revenue
Target. For example, in Q1 if the Revenue achieved equaled 102% of the
year-to-date Revenue Target and either the actual operating costs were less than
target or the actual contribution margin was greater than target, then the bonus
earned would be equal to the “>100 - <105%” amount described on the cover page
of this Plan.

 



--------------------------------------------------------------------------------



 



(ARCSIGHT LOGO) [f53500f5350001.gif]
ArcSight FY10 Sales Compensation Plan – Senior VP Field Operations
EXHIBIT B – General Terms and Conditions
 
OBJECTIVES
This ArcSight FY10 Sales Compensation Plan (this “Plan”) describes the terms of
your sales compensation at ArcSight, Inc. (“ArcSight” or the “Company”) for the
Plan Year, which is intended to achieve the following objectives:

  •   Increase sales for the Company’s services and products.     •   Reward
consistent achievement and over plan performance on a quarterly basis.     •  
Reward sales personnel for their contribution to the achievement of Company
objectives.     •   Attract and retain an effective sales team.

DEFINITIONS

  1.   Commissions – Opportunity for compensation in addition to the base
salary. Commissions for software and appliances (“Products”), maintenance and
support (“Maintenance”) and professional services (“Services”) are based on the
Booking Value of proceeds from Bookings of the Company for such Products,
Maintenance and Services.     2.   Sales Contract – Comprehensive set of legally
binding documents and required approvals and signatures associated with each
Booking, generally an end user license agreement signed by ArcSight and the
customer (or, in the case of shrinkwrap agreements, agreed to by the customer).
Sales Contracts typically include the following items:

  a.   Software License and/or Appliance Revenues – Revenues associated with
licensing of software products and/or sale of appliance products.     b.  
Service Revenues – Revenues associated with sale of consulting and installation
projects that are normally billed as time and materials. Expenses incurred in
the performance of Services are billed to the customer. These expenses are not
counted towards Booking Value for the purpose of calculating Commissions.     c.
  Maintenance Revenues – Revenues associated with Maintenance.

  3.   Booking Value – Net amount upon which Commissions are calculated. Booking
Value is net of any refunds, referral fees, penalties, free services and other
given allowances directly associated with the applicable Sales Contract. Taxes
collected by ArcSight are not included as Booking Value for the purpose of
calculating Commissions.

 



--------------------------------------------------------------------------------



 



(ARCSIGHT LOGO) [f53500f5350001.gif]

  4.   Booking – Sales transaction with a customer that, at a minimum, has the
following characteristics:

  a.   Sales Contract;     b.   Binding purchase order received from the
customer;     c.   No acceptance provisions that delay license revenue
recognition beyond date of delivery of software or appliances;     d.   Payment
terms of net 45 days or less with credit worthy customer;     e.   No promise of
future deliverables, including in the form of upgrades or future software
products. This includes both explicit and implicit future deliverables;     f.  
No milestone performance provisions;     g.   No provisions relating to right of
return, refund or rescission provided to customer after delivery of the
Products, Maintenance or Services that impact revenue recognition;     h.  
Standard warranty provisions that impact revenue recognition; and     i.   With
respect to sales transactions involving appliances, standard delivery and risk
of loss provisions (i.e., Ex Works) and with respect to sales transactions
involving appliances using the “license in the box” approach, such transactions
will not be deemed to be a Booking until the Company has received payment for
such transactions.

In the event that any provision described in Items (c) – (i) above is included
in a Sales Contract, such sales transaction will not be deemed to be a Booking
until ArcSight determines that such Booking constitutes Revenue.

  5.   Plan Year – FY09 (May 1, 2009 – April 30, 2010)     6.   Cash Collection
– Receipt of payment from a customer in a recognized form including a bank
draft, bank deposit or approved promissory note.     7.   All decisions,
interpretations and other actions of the CFO and CEO (acting together) relating
to this Plan, including the calculation of Commissions and whether a sales
transaction constitutes a Booking, shall be final and binding on all Plan
participants. All compensation (including Commissions) described herein are
subject to withholding and other applicable taxes.

COMMISSION VESTING AND PAYMENTS
Plan participants are eligible to earn Commissions in addition to base salary.
Commissions are deemed earned upon the Company’s receipt of both (1) a Booking
achieved in compliance with this Plan and (2) the full payment to ArcSight
agreed to in the applicable Sales Contract. Notwithstanding the foregoing,
ArcSight will advance Commissions for current employees.

 



--------------------------------------------------------------------------------



 



(ARCSIGHT LOGO) [f53500f5350001.gif]
ADDITIONAL TERMS

  1.   Payout. Commissions are payable at the end of each month for all Bookings
from the prior month, provided that Commissions for Bookings for Services that
involve 100 days or more of Services are payable quarterly over the period that
the Services are delivered. A payout will be treated as an advance unless the
Commission on which the payout is based has been earned, as described above
under “Commission Vesting and Payments.”     2.   Upon termination of
employment, a Plan participant will be paid only Commissions earned (as
described above under “Commission Vesting and Payments”) for Bookings that have
occurred prior to the date of termination. Any Commissions that have not been
earned for Bookings that have occurred prior to the date of termination will be
payable only if they are earned within three months of the date of termination
(including receipt by ArcSight of the full payment agreed to in the applicable
Sales Contract). No Commissions will be paid for Bookings that occur on or after
the date of termination. Commissions will not be advanced and the Booking Value
will not accrue to employees after the date of termination. Commissions that are
earned at the time of termination will be paid no later than the last day of the
month following the month in which the termination becomes effective.     3.  
Indirect Sales. Commissions for Bookings achieved through an ArcSight channel
partner will be calculated based on the Booking Value to ArcSight.     4.  
Dispute Resolution. Disagreements or disputes between ArcSight and any Plan
participant arising out of or relating to interpretation or implementation of
this Plan shall be submitted to ArcSight’s CFO and CEO, acting together, for
resolution. The CFO and CEO, acting together, shall decide the issue in their
sole discretion. Such decision will be final and binding.     5.   Extended
Absences. To earn Commissions, the Plan participant must be actively managing
the account. If the Plan participant is not actively managing the account, the
CFO and CEO, at their sole discretion and acting together, may impose a
Commission split and/or transition an account and the eligibility for a
Commission thereon to another salesperson who will be able to actively manage
those accounts.     6.   Modifications. The Company can modify this Plan upon
20 days’ written notice to applicable sales team members. Modifications will
apply only to future Sales Contracts. Sales Contracts that have been completed
or are substantially near completion (i.e., at or above level 6 in
salesforce.com) will not be impacted.     7.   Reconciliation of Negative
Commission Balances. If charge-backs or recoupments result in a negative
Commission balance, the Plan participant acknowledges and agrees that the
negative balance will carry forward and will be offset against future earned
Commissions until the negative balance is eliminated.

 



--------------------------------------------------------------------------------



 



(ARCSIGHT LOGO) [f53500f5350001.gif]
In the event that a negative balance exists upon termination, the Plan
participant acknowledges and agrees that: (i) such a balance constitutes a debt
to ArcSight for which the Plan participant remains fully responsible to repay;
(ii) ArcSight will deduct the balance from the Plan participant’s final paycheck
to the extent allowed by law; and (iii) if the deduction from the final paycheck
is insufficient to cover the balance, the Plan participant will be responsible
to pay back any remaining balance to ArcSight.

  8.   Ethical and Legal Standards.

  a.   No employee may pay, offer to pay or give any of their incentive
compensation or anything else of value to any reseller, agent, customer or
representative of the customer or any other person as an inducement or reward
for assistance in obtaining a sale or retaining a customer relationship.     b.
  Gifts and entertainment above a nominal amount shall not be given to
customers, agents or representatives except in accordance with ArcSight’s
Travel, Entertainment and General Expense Policy, the Code of Business Conduct
and Ethics, the Legal Compliance Policy, the Policy Regarding Improper Influence
of Foreign Officials and the Policy and Rules of Conduct for Doing Business with
the Government.     c.   No ArcSight employee shall enter into any
understanding, agreement, plan or scheme, express or implied, formal or
informal, with any competitor in regard to prices, terms, or conditions of
sales, distribution, territories or customers, nor engage in any other conduct
which may violate any of the antitrust and/or trade regulation and/or practices.
    d.   Sales personnel are bound by and must comply at all times with
ArcSight’s policies and procedures for entering into business arrangements with
customers, vendors, and other third parties. ArcSight contracts with customers
and other parties through formal, written agreements. No ArcSight employee shall
enter into a side agreement with any third parties, including customers and
vendors.     e.   Eligibility for Commissions is conditioned upon full adherence
by Plan participants with ArcSight’s policies and procedures regarding conflicts
of interest and ethical and legal standards. Any failure to comply with such
policies and laws will result in the denial or recovery of a Commission, and
will subject the salesperson to further disciplinary action, up to and including
termination. Any failure to comply with ArcSight’s policies relating to the
quote approval process in salesforce.com will subject the salesperson to a 50%
reduction of the Commissions that he or she would otherwise be entitled to for
the related Booking.

  9.   No Effect on Employment. This Plan is not intended to and does not in any
way alter the at-will nature of salespersons’ employment with ArcSight, nor does
it constitute a guarantee of employment for a specified period. Employment with
ArcSight is at will, which means that either the salesperson or ArcSight may
terminate the employment relationship at any time, with or without cause or
prior notice.

 



--------------------------------------------------------------------------------



 



(ARCSIGHT LOGO) [f53500f5350001.gif]

  10.   Confidentiality. This Plan is deemed confidential information of the
Company to the fullest extent allowed by law.

  11.   Entire Agreement; Effective Date. This Plan constitutes the entire
agreement between ArcSight and the Plan participant identified herein with
respect to the subject matter hereof, and it supersedes all prior negotiations
and agreements, whether written or oral, relating to such subject matter. This
Plan is effective from the later of May 1, 2009 or a Plan participant’s start
date and will apply only to Commissions relating to Bookings that occur during
the Plan Year. ArcSight will have no obligation to pay any Commissions for
Bookings that are not earned (as described above under “Commission Vesting and
Payments”) by October 31, 2010; provided, however, that with respect to any
Booking that is deferred pursuant to Section 1 above (Payout), ArcSight’s
payment obligation to pay Commissions will continue until April 30, 2011.

 